Citation Nr: 0033063	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  99-01 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant





REMAND

The veteran had active service from July 1966 to June 1970.  
His personnel records disclose that he served in Vietnam from 
January 1968 to January 1969.  His principal duty assignment 
in Vietnam was as an aircraft mechanic with the 21st Tactical 
Air Support Squadron, Nha Trang Air Base.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.

A review of the record shows that the RO denied the claim for 
service connection for PTSD essentially because there was no 
evidence of a verified inservice stressor.  The RO had 
previously submitted the veteran's service information to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for information concerning verification of the 
stressor described by the veteran.  Evidence provided by the 
USASCRUR included a summation of combat activities involving 
military police during the period between January 30 and 
February 6, 1968, in Vietnam and extracts from Air Base 
Defense in Vietnam.  The extracts verified there were attacks 
on Nha Trang Air Base during the veteran's time there.  
However, there is no information regarding the activities of 
the 21st Tactical Air Support Squadron, the unit to which the 
veteran was assigned during his year or so of service in 
Vietnam.

A review of the record also discloses that at the time of 
psychiatric examination accorded the veteran by VA in 
September 1997, he reported that he had been going to a Vet 
Center in St. Louis, since its inception around 1980.  He 
also reported that he had been hospitalized at the VA Medical 
Center in St. Louis for psychiatric purposes in 1987.  He 
indicated he was upset about his marital situation at the 
time.  
Neither the records from the aforementioned period of 
hospitalization nor any records from the Vet Center in St. 
Louis are associated with the claims file.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The record reveals that the veteran has been given a 
psychiatric diagnosis of PTSD.  However, it appears that the 
diagnosis of PTSD which he has been given thus far has been 
based on stressful experiences as recounted by the veteran 
himself in the course of being examined and treated, as 
opposed to being based on an actual review of his medical and 
personnel records from service and a confirmed stressor.  A 
diagnosis is only as good and credible as the history on 
which it is predicated.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In view of the foregoing, the Board finds that a REMAND is in 
order to accomplish additional development as to combat 
status and stressor verification.  The case is there fore 
REMANDED for the following:

1.  The RO should contact the veteran in 
writing and advise him that it will be 
sending information to USASCRUR for 
attempted verification of combat status 
or his claimed stressors.  The RO should 
specify the information to be sent to 
USASCRUR and ask that the veteran provide 
any more specific information he recalls.  
The veteran is to be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
described events and that he must be as 
specific as possible to facilitate a 
successful search.  The RO should contact 
the Vet Center in St. Louis (after 
getting the address from the veteran) 
which the veteran reportedly attended 
since 1980 and the VA Medical Center in 
St. Louis and obtain records regarding 
reported treatment and evaluation at 
those locations beginning in 1980.  

2.  The RO should then review the file, 
including any response received from the 
veteran, and prepare a summary of all 
claimed stressors.  This summary and any 
associated service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, VA  22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, to include the unit history 
for 21st Tactical Air Support Squadron at 
Nha Trang Air Base between January 1968 
and January 1969.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  The report is 
then to be added to the claims folder.  

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicted studies, tests, and evaluations 
deemed necessary should be performed, to 
include psychological testing, including 
PTSD subscales.  Regarding the claim for 
service connection for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for any opinion offered.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, all 
appropriate actions should be undertaken.  
Thereafter, the RO should readjudicate 
the issue of service connection for PTSD 
in light of relevant statutes, 
regulations, and court decisions.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide them with an opportunity for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required by the veteran unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



